--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


EXHIBIT 10.27


THIRD AMENDMENT TO THE EXCLUSIVE AGREEMENT BETWEEN ABBOTT POINT OF CARE INC. AND
ABAXIS, INC.


This Third Amendment (“Third Amendment”) to that certain Exclusive Agreement
(“Agreement”) dated as of October 26, 2012 is effective as of July 11, 2017
(“Third Amendment Effective Date”) between Abaxis, Inc., (“ABAXIS”) and Abbott
Point of Care Inc., (“ABBOTT”) relating to the appointment of ABBOTT to sell and
distribute Abaxis Products. Any capitalized term used and not otherwise defined
herein shall have the meaning set forth in the Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereto, intending to be legally bound,
hereby agree as follows:


New Section. The following section is added after Article 9:


10 National Account Rebate Policies and Procedures


10.1   National Account Pricing. Exhibit 10 shall be added to the Agreement
which outlines the pricing structure the Parties agree to for a customer who is
designated as a National Account, as defined below. The Abbott Transfer Prices
identified on Exhibit 10 are in effect as of the Third Amendment Effective Date.


10.2   Customer Eligibility. [ * ], for any customer designated by the Parties
as a national account, which may be accomplished with email confirmations from
both Parties (“National Account”), that [ * ]. Abaxis and Abbott [ * ]. The
Parties agree that, as of the Third Amendment Effective Date, [ * ] are
designated as National Accounts.


Rebates. For each quarter that a National Account makes qualifying purchases, as
identified in Exhibit 10, Abbott will submit documentation to Abaxis, in an
Excel format, by the 10th day following the end of any such calendar quarter.
The Excel file will include the following:



·
[ * ]

·
[ * ]



Abbott further agrees to provide Abaxis with a good faith estimate of the [ * ]
sales for each National Account within the first five (5) business days
following the end of any such calendar quarter.


Abaxis agrees to pay Abbott via a credit memo for the undisputed Rebate amount
calculated on each quarterly Excel file within 20 calendar days after receipt of
the Excel file from Abbott. Abaxis must report any disputed amounts to Abbott
for resolution, including any request for additional supporting documentation,
within 15 calendar days after receipt of the Excel file from Abbott.


10.3 Abbott Transfer Prices to a National Account for any Products listed on
Exhibit 10 cannot be [ * ].


Miscellaneous. All terms and conditions set forth in the Agreement that are not
amended hereby shall remain in full force and effect. This Third Amendment shall
be governed by and construed in accordance with the substantive law of the State
of Illinois, without regard to the conflicts of law provisions thereof, and any
dispute arising out of or in connection with this Third Amendment shall be
governed by the alternative dispute resolution provisions of Exhibit 9.11 of the
Agreement. This Third Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which will constitute one and the same
instrument.
 

--------------------------------------------------------------------------------

This Third Amendment is the product of both of the Parties hereto and, in the
event of a dispute over its interpretation, the language of this Third Amendment
will not be construed against one Party in favor of the other. This Third
Amendment together with the Agreement and the First and Second Amendments
constitute the entire agreement between such Parties pertaining to the subject
matter hereof, and merges all prior negotiations and drafts of the Parties with
regard to the transactions contemplated herein. From the date hereof, any
reference to the Agreement shall be deemed to refer to the Agreement as amended
by this Third Amendment.


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its authorized representative in its name and on its behalf.


ABBOTT POINT OF CARE INC.
ABAXIS, INC.
   
By:  /s/ John Murad
By:  /s/ Ross Taylor
Name:  John Murad
Name:  Ross Taylor
Title:  Director, US Markets
Title:  Chief Financial Officer
Date: 12 July 2017
Date:  7/11/2017


 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

Exhibit 10


Piccolo National Accounts Pricing Grid


[ * ]
 


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 



--------------------------------------------------------------------------------